Fish, C. J.
1. The instructions to the jury, to which exceptions were taken, were in accordance with decisions of -this court.
2. An erroneous statement in the charge as to one of the contentions of ' the accused was so specifically and clearly corrected by the judge in his further instructions that the jury could not have been misled by such misstatement.
3. There was evidence tending to corroborate the testimony of the female alleged to have been raped; the verdict was authorized by the evidence; and the refusal of a new trial was not error.

Judgment affirmed.


All the Justices concur.